Citation Nr: 0511555	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  00-09 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by elbow arthralgias.

2.  Entitlement to service connection for left elbow ulnar 
irritation.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to June 
1998, including service in the Southwest Asia theater of 
operations from December 1990 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which, in pertinent part, denied service connection 
for memory loss, bilateral elbow tendonitis, bilateral elbow 
arthralgias, and left elbow ulnar irritation.  

Of record is a November 2000 Record of Informal Conference, 
where a Decision Review Officer met with the veteran's 
representative.  The representative apparently agreed that a 
rating decision granting service connection for bilateral 
elbow tendonitis would satisfy the veteran's contentions for 
that appeal issue.  Additionally, it was noted that the 
veteran had been diagnosed as having post-traumatic stress 
disorder (PTSD), and the diagnosis included the claimed 
memory problems (as well as sleep problems).  

In November 2000, the RO granted service connection for 
bilateral tendonitis.  The rating decision advised the 
veteran that if he wanted to withdraw the issues of elbow 
pain as an undiagnosed illness, and left elbow ulnar 
irritation, he should inform the RO in writing.  In August 
2002, the RO granted service connection for PTSD, and stated 
in the rating decision that because sleep disorder was 
considered an underlying symptom of the service-connected 
PTSD, the sleep disorder issue was no longer on appeal.  The 
RO did not similarly mention the memory loss problem in 
relation to the service-connected PTSD.

In August 2004, the Board granted service connection an 
undiagnosed illness manifested by dizziness, and remanded the 
remaining issues noted on the cover page of this decision.  
The Board instructed the RO to contact the veteran and 
request clarification as to whether he wished to pursue the 
issues of service connection for bilateral elbow arthralgias, 
left elbow ulnar irritation, and memory loss.  Thereafter, 
the veteran's representative submitted a March 2005 brief 
stating that the veteran continued to disagree with the RO's 
denials.  As such, it is apparent the veteran did not desire 
to withdraw any of the remaining issues.   

The issue of entitlement to service connection for a left 
elbow ulnar nerve disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active duty in Southwest Asia during the 
Persian Gulf War.

2.  He reports that he had had episodes of arthralgias and 
memory loss since at least 1996.

3. The medical evidence of record indicates that his 
subjective arthralgias of the elbows and memory loss are of 
unknown etiology.


CONCLUSION OF LAW

An undiagnosed illness manifested by elbow arthralgias and 
memory loss is presumed to have been incurred in service in 
Southwest Asia during the Gulf War. 38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, consideration of whether VA 
fulfilled its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), is not necessary 
given the favorable action taken below.  

I.  Facts

Arthralgia

The veteran's service medical records indicate that in May 
1996, the veteran was assessed as having arthralgias, 
nonspecific, and an August 1996 notation recorded that the 
veteran had arthralgia, occasional pain, and popping.  
Another record showed arthralgias, generalized non-specific 
aching of the elbows, knees, related to weather changes, and 
prolonged sitting.  The examiner did not find effusions, 
erythema, warmth, or tenderness.  A November 1996 report 
noted arthralgias, not otherwise specified.  

Post-service, the record contains a July 1999 statement from 
Dr. Ravi Gopal, apparently a VA physician, that he treated 
the veteran for, among other things, arthralgias.  In 
February 2001, at the Denver VA Outpatient Clinic, the 
veteran was diagnosed as having arthralgia due to left 
shoulder pain.  In July 2002, an MRI revealed that the 
veteran's acromioclaviular joint demonstrated bone marrow 
edema within it, and there was some inferior spurring causing 
impingement of the musculotendinous junction.  A fluid signal 
intensity was seen in the subdeltoid subacromial bursa, 
compatible with bursitis.  

Memory loss

The veteran's service medical records contain an August 1996 
note that along with dizziness and arthralgia, the veteran 
suffered from decreased memory.  

An October 1997 neuropsychological assessment report from the 
Denver VA Medical Center noted the veteran's reported 
forgetfulness since returning from the war, and that it was 
worse in fast-paced demanding environments that taxed the 
veteran's information processing capacity.  Following 
testing, the report concluded that the veteran performed 
poorly on learning/memory tests that required the development 
and carrying through of self-initiated learning strategies.  
The veteran's overall performance, however, on 
neuropsychological testing did not provide compelling 
evidence of acquired brain dysfunction.  

At a November 1998 VA examination, the veteran asserted that 
he had memory loss.  He stated that in service, he used 
Postem notes or a notebook to remind himself.  The veteran 
asserted that the memory problems emerged when he would go to 
do an errand and then forget what he was about to do.  The 
veteran reported that he would lose track of conversations in 
the middle of conversations at times.  The veteran asserted 
that the problems had become more intense, and occurred more 
frequently.  

The examiner gave the veteran a memory task.  He tried to 
remember three items; a black sky, a 1956 Chevrolet; and a 
street address, 3328 East Pine Street.  On immediate recall, 
the veteran remembered the first two items accurately.  He 
changed the address to 3857 Pine Street.  On recall six 
minutes later, he remembered the first and second items, and 
could not remember the number of the address.  The veteran 
was able to remember five digits forward, and four backwards, 
a poor performance.  In terms of summary diagnoses, the 
examiner stated that the psychological testing and 
psychiatric examination did not support the presence of a 
significant memory problem.  

A March 2000 statement from the veteran's wife noted that 
since the veteran had returned from Saudi Arabia, she noticed 
an increase in his memory loss:  "I can tell him something 
over and over again, and he will argue with me saying I never 
said anything to him."  The veteran's wife asserted that the 
veteran would often stop in the middle of a sentence and look 
very confused, and wanted to know what he was talking about.  
If she told the veteran, sometimes he had no idea what she 
was talking about, and it was like the conversation had not 
happened at all.  On his March 2000 substantive appeal, the 
veteran asserted that the memory problems had not started 
until his tour in the Persian Gulf.  

A February 2001 VA psychiatric examination for the purposes 
of assessing the presence of PTSD found that the veteran's 
recent and remote memory was grossly intact, and his judgment 
seemed adequate for the situation.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In some circumstances, however, service connection for 
chronic, undiagnosed illness arising from service in 
Southwest Asia during the Persian Gulf War may be compensated 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest in service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (2) by history, 
physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  Fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990) (holding that a veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail).

III.  Analysis

As an initial matter, it is noted that the veteran's DD Form 
214 reflects that he served in the Southwest Asia Theater of 
operations from December 1990 to March 1991.  Based on this 
evidence and for purposes of analysis under 38 C.F.R. § 
3.317, it is clear that the veteran had active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

Turning to the merits of the appeal, the veteran contends 
that he developed unexplained symptoms of arthralgia of the 
elbows and memory loss in service that recurred after 
service.  The veteran asserted that he did not have memory 
problems until serving in the Persian Gulf, and that 
following military service, he experienced short-term memory 
loss.  Additionally, the veteran's wife asserted that he lost 
his train of thought, and that he could not remember recent 
conversations.  The veteran noted that he often forgot what 
errand he had just set out to do.  Testing from the Denver 
VAMC found that the veteran performed poorly on certain 
learning/memory tests, and the examination did not produce 
evidence of acquired brain dysfunction, or some other 
diagnosis mentioned at that time.  

Indeed, the record objectively shows that the veteran has 
repeatedly complained in clinical settings of symptoms of 
memory loss.  Such evidence is sufficient to show for 
purposes of 38 C.F.R. § 3.317 that the veteran exhibited 
objective indications of chronic disability, manifested by 
memory loss.

The same holds true for the veteran's claim of undiagnosed 
illness manifested by elbow arthralgias.  Clinical records 
from service indicate that the veteran complained of 
arthralgias, and Dr. Gopal stated that he treated the veteran 
for arthralgia following service.  Because there is evidence 
of chronicity for the purposes of 38 C.F.R. § 3.317, and 
applying the benefit of the doubt doctrine, the veteran's 
claim concerning elbow arthralgia is granted.  The Board 
acknowledges that service connection has already been granted 
for bilateral elbow tendonitis, and indeed elbow pain might 
be associated with that particular service-connected 
disability.  In either event, the veteran's bilateral elbow 
arthralgias should be recognized as service connected.



ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by elbow arthralgias is granted.  

Entitlement to service connection for an undiagnosed illness 
manifested by memory loss is granted.  



REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

In April 1997, an occupational therapy consultation from 
service noted that the veteran had left arm parethesisa on 
the medial aspect-which became worse when crossing arms or 
holding arms at his side.  The veteran expressed that he had 
experienced arm pains for a week, and that his arms got a 
numb sensation that went to his fingers.  A N/V 
(neurovascular) exam was essentially unremarkable, except for 
a notation concerning grip strength.  A provisional diagnosis 
included "left ulnar nerve irritable?"  Five days later, 
the veteran underwent another examination, which provided an 
assessment of rule out compression of ulnar nerve in the 
elbow, no specific clinical findings.  In May 1997, an 
occupational therapy notation reflected that the veteran's 
left elbow pain due to ulnar nerve compression had resolved.  

Post-service, a 1998 progress note from the Denver VA Medical 
Center indicates that the veteran experienced not only acute 
pain in his elbow, but pain with weight placed upon his hand.  
A November 1998 VA examiner recorded the veteran's account 
that if he kept his elbows on a chair, all ten fingers 
tingled.  

A May 2001 notation from the Denver VA Outpatient Clinic 
noted that the veteran had left arm numbness in conjunction 
with left shoulder pain and moderate-severe AC joint pain.  
In July 2002, the veteran noted that he had numbness and 
tingling sometimes in his arm and forearm, and could not 
identify a definite pattern.  The numbness and tingling did 
not go into his hand, though in the past that occurred two to 
three times a week.  An August 2002 notation indicated that 
the veteran had shoulder pain, and the assessment was that 
the veteran had impingement type symptoms in the shoulder.  
The fatigable weakness in left upper extremity was most 
likely from fascillitated segment of C5/6 in cervical.

In light of the preceding, the veteran should be afforded a 
VA examination to clarify the diagnosis of any ulnar nerve 
disability, and for the purposes of a nexus opinion.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should arrange for a VA 
examination.  The examiner should 
review the veteran's claims file and 
clarify any disability concerning the 
veteran's left elbow ulnar nerve.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that any nerve disability is 
related to service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

2.  Then, the RO should readjudicate 
the appellant's service connection 
claim.  If the determination of the 
claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


